-RICE     DANIEL
    u7ounsY    GENERAL                    February 20, 1948
                                    .                                  .


                Ron,-Jill1R. WSlson         opinion   NO.   v-508     ...
                District attorney
                Dallas County                Re: The proper fund from which
                Dallas, Texas               \    to pag.the matdhlng con-
                                                 tributionof the County
                                                 for;County Rmployee Re-
                                                 tirementSystem.
                                                                              .
                Dear Sir:
                         Reference-ismade to your re&nt.reque& for
                an opinFbn from this Departmentrelative to theabove
                captionedmatter.~ It reads, in part, as follows:
                               "Dhllas County is-settliigQiLa'.Couhty.
                         Rmployee Retl.rement.System as prescribedin
                          Section 62-b of Article 16‘of the-Constitu-
                          tlon of the State of Texas. In view'of the
                         fact that some employees of Dallas~County .' ~ _
                         are paid out of funds other than the“gener-
                         aI fund, for example, the Road and Bridge
                         Fi+d,.the question is presentedas to vheth-
                          er the five percent to be paitd‘bg.theCoun-
                          ty under the provision of the constitutional
                         amendment, to match'the~deduction  iuade:from
                          the employees' salaries,must be paid out     t
                         'of-theGeneral Fund~or may the County pay -
                          such five percent out of the fund from which
                          the employee is paid . . . .
                              "It is, therefore,requestedthat you
                         furnish this offiqe ,withan oplx+on on the
                         question above presented, . . z
                           So far as is pertinent to your-inqudry,Sec-
                 tion 9, Article VIII, of the State Constitutionpro-
                 vides:       ..
                           II
                            . . .. and no count7     . Llali.1ei-y
                      more than twenty-five (25 ieAts for . . .
                      county purposes .'. . on the one hundred
                      dollars valuation, . . . provided,however,
                      that the CommissionersCourt in any county



-
                                                                 -




202   Hon. Will R. Wilson, page 2   (V-508)


           may re-alldcatethe foregoLugcounty
           taxes by changing the rates provided for
           any of the foregoingpurposesby either
           tincreasingor decreasingthe same, . . .a
                Subdivision(b) of Section62 of Artii%e XVI,
      of the State Constitutionis, In part, as follows:
               "(b) Each county shall have th& right
          to provlde for and adminlstel' a Retirement, _
          Disabilityand Death CompensationFund for
          the appolntlve officersand employeesof
          the county; provided same-laauthorizedby
          a majority vote of the qualifiedvoters of
          such county and after such electionhas
          been advertlsed.bybeing publlshed'inat
          least one newspaper of general circulation
          In said counti once~eachweek for four con-
          secutive weeks; provided that the amount
          contributedby the county to such Fund shall,
          equal the'amountpaid for the same purpose
          from the Income of e&&such person, and
          shall not exceed at any time five per cen-
          tum (5%) of the compensationpaid to each
          .suchperson by the county,and shall in iio
          6ne gear'exceed the sum'of Cne'&uidHd &id
          Eighty Dollars ($180) for any such person,'
                 We believe that provldlng fiindsby'the'county
      for such RetirementDlsabilltyLnd Death CompBnss'tion
      Fu.ucl~lsa county purpose wit&n $hfimeanTngof'AHi%iile
      ~II,~S~ctio~'~9,'suplis:  -The Supreme~Cotit'ln-tti'case
      df Be&-County v..Maxi&-157 S:'W. (26) 1;34,"in,deter;
      mXning?whetheti  the CoMtisloners( Cotit was ~authorised
      to pu5chase'votingmachines and pag .forsame out of the
      General +nd of t&e county, had this to say:
            I)
                   .The ptatute does not in express.
           w&&*provlde that th6 bonds iSsu&d.the&e-
           vinclbr sEall,be.z~aharge against the gener-
           al fund; .but,'in-our  opinion,.lt;doea so
           provide by necessary %mpllc&tldni~'this
           isustbe trriebecause the.Leglsl;&ture  by'
           6nactlhg the stitute'hereinvolvedhas pro-
           vided for the expendltme of county funds
           for a.county purpose. Such expendLiz&e
           does not oome or ,fallunder any purpose
           for which a specisl fund has b&&n provid-
           led. All oounty expenditureslayfully       :
i..




                  autho+zed to be:inade.bga oountjimust :..I~
                  be.:paid&t-of t,haeounty!rjgbneral.fund
                  ~es~~'thez+is.sdme'l~w which makes'$hem
                  a charge against a.spedal-fundi.. .
                        We belleve~thatthe same rule-of latrInvoked
              in the;above case is appll&able'tothe question present-
        -.. . ed here.  Therefore,you'are respectfxilly advlped that
              if ls.~.our       t& five-per cent to.be id by-the
                        cipl.n.lon
              County undid the provisions-‘ofBubiie&loxirb), Sebtlon
              62.of $rtlOle ~'of~tfie'State.Constltuti~~ to'm&tch
              .the.dedu&t;lon
                            made from oounty employetis'salaries,
              must be paid out of the General Fund of the Couuty.
                                    SUMMARY           -
                     - Th6 five pez iiefit'~to
                                            be~pai~~by~t~
                   couutg‘~.er the provision of Subsection
                  .(bJ;Seatibii62-of~Brtible‘XVI:..of~.thE,‘--.
                  .State~Dbnstltiitlti~'to
                                         niatch-theadhc- --
                   ti0n~maae from'cpuntyemployees salaries,
                  must be n&id out of-the General Fund of
  f
                   the qou&y.                            _
        .   .

  :a.
                                                 Yours. very trply,   ,

                                              ATTORFJEP
                                                      td?ZRAi OF 'TE#lS.


                                                                           :
                                                  BHice JIllen
                                                  Assistant




                            .